Citation Nr: 0111265	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  99-12 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Chapter 1606 educational assistance benefits, calculated in 
the amount of $2,407.18.


REPRESENTATION

Appellant represented by:	Army and Air Force Mutual Aid 
Association


WITNESSES AT HEARING ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The appellant established basic eligibility for Chapter 1606 
educational assistance benefits effective May 23, 1995, by 
virtue of his Selected Reserve service in the Army National 
Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (Committee) dated in May 
1998, which denied waiver of recovery of an overpayment in 
the calculated amount of $2,407.18.  A hearing was held in 
October 1999 in Waco, Texas, before the undersigned, who was 
designated by the chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West 1991 & Supp. 2000).  


FINDINGS OF FACT

1.  The appellant was discharged from the Selected Reserves 
May 1, 1996.  

2.  He did not reenter the Selected Reserves prior to 
September 1998.

3.  Between May 1996 and October 1997, he received Chapter 
1606 educational assistance, to which he was not entitled due 
to his discharge from the Selected Reserves, in the 
calculated amount of $2,407.18.  

4.  The appellant was at fault in the creation of the 
overpayment in failing to notify VA of the change in his 
Reserve status from Selected Reserve to Individual Ready 
Reserve.  

5.  VA fault in the creation of the overpayment has not been 
shown. 

6.  Repayment of the debt would not cause financial hardship.  

7.  There was unjust enrichment to the appellant in his 
receipt of the additional compensation benefits; to require 
repayment of the debt would not defeat the purpose of the 
benefits; and detrimental reliance upon the additional 
benefits has not been shown.


CONCLUSION OF LAW

Recovery of an overpayment of Chapter 1606 educational 
assistance in the calculated amount of $2,407.18, would not 
be against equity and good conscience.  38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. §§ 1.963, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 1 114 Stat. 2096 (Nov. 9, 2000). This law rewrites 
the 38 U.S.C. §§ 5 100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that under the new criteria, the duty to 
assist and duty to notify were satisfied in the present case.  
In this regard, the appellant has been informed of the 
evidence needed to support his claim, and, in written 
statements and hearing testimony, he has demonstrated an 
awareness of the relevant factors.  Moreover, there is no 
potentially relevant evidence which has not been obtained.  
Accordingly, the Board concludes that remanding the claim for 
additional development under the new statute is not 
necessary, and reviewing the claim without remanding it is 
not prejudicial to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

According to a DD Form 2384 (Selected Reserve Educational 
Assistance Program (GI Bill) Notice of Basic Eligibility) 
dated in June 1995, the appellant became eligible for Chapter 
1606 benefits on May 23, 1995.  He applied for education 
benefits for a program of education at the Texas Tech 
University School of Law in June 1995.  The enrollment 
certification dated in September 1995 certified his full-time 
enrollment for the period beginning in May 1995 and ending in 
May 1996.  An enrollment certification dated in June 1996 was 
received from the school in July 1996, certifying the 
appellant's enrollment from May 1996 to May 1997, at the 
full-time rate.  An electronic enrollment certification dated 
in August 1997 was received from the school on August 4, 
1997, certifying the appellant's enrollment from May 1997 to 
May 1998, at the full-time rate.  However, computerized DOD 
data received in September 1997 reflected that the appellant 
had left the Selected Reserve.  Later, it was determined that 
he had been separated from the Army National Guard effective 
May 1, 1996, and had not been reattached to the Selected 
Reserve within one year.  

In October 1997, the appellant was informed by VA that DOD 
had reported that he was not eligible for educational 
assistance under Chapter 1606, because he had left the 
Selected Reserves.  He was informed that if he was discharged 
due to disability, he may still be eligible, and should 
submit evidence of same.  Similarly, he was advised to submit 
documentation if he had been involuntarily separated or his 
unit deactivated.  

No such evidence was received, and, accordingly, the 
appellant was determined to be no longer eligible for 
education assistance.  Further, since his eligibility had 
ceased May 1, 1996, an overpayment in the amount of 
$2,407.18, was created, reflecting all payments made from May 
11, 1996, to October 7, 1997.  The appellant was informed of 
this overpayment in November 1997, and he requested waiver of 
recovery of the debt in February 1998.  The current appeal 
ensues from the RO's denial of that request.

Initially, we note that the issue of whether there has been 
proper creation of the debt is implicit in the issue of 
waiver of recovery of the overpayment.  See Schaper v. 
Derwinski, 1 Vet.App. 430 (1991).  Educational benefits are 
available to members of the Selected Reserve under Chapter 
1606, Title 10, United States Code (formerly Chapter 106, 
Title 10, United States Code, prior to December 1, 1994).  
Specifically, an individual who, after June 30, 1985, 
enlists, reenlists, or extends an enlistment in the Selected 
Reserve for a period of not less than six years, or is 
appointed as a reserve officer and agrees to serve in the 
Selected Reserve for a period of not less than six years in 
addition to any other period of obligated service in the 
Selected Reserve and, before completing initial active duty 
for training, has a high school diploma, is entitled to 
educational assistance under Chapter 1606.  10 U.S.C.A. § 
16132 (West 1998).  Regulations provide that a determination 
of an individual's eligibility for Chapter 1606 benefits is 
to be made by the Armed Forces.  38 C.F.R. § 21.7540(a) 
(2000).

Except under specific circumstances, a reservist's period of 
eligibility expires effective the earlier of the following 
dates:  (1) the last day of the 10-year period beginning on 
the date the reservist becomes eligible for educational 
assistance; or (2) the date of separation from the Selected 
Reserve.  10 U.S.C.A. § 16133 (West 1998); 38 C.F.R. § 
21.7550(a) (2000).  Under certain circumstances, a period of 
eligibility may be extended to enable an individual to 
complete a program, except that it must end when the 
reservist is separated from the Selected Reserve.  38 C.F.R. 
§ 21.7551(c) (2000).  

Upon request, in September 1997, the appellant submitted a 
copy of Orders dated May 15, 1996, which reflected that he 
had been separated from the Army National Guard effective May 
1, 1996, and transferred that date to the U.S. Army Ready 
Reserve.  The reason for separation was noted to be 
"Resignation."  

Subsequently received information includes a copy of a fax 
sent May 14, 1996, from the appellant to the Officer 
Personnel of the Texas Army National Guard, from the 
appellant, concerning his transfer to the Army Reserves.  He 
noted that since he was currently receiving the G.I. Bill, he 
would like to request a "Suspended" status once released 
from the National Guard, which, he stated, would allow him to 
continue receiving educational benefits until he was 
officially received by the Army Reserves.  

A letter dated in July 1996 from the above addressee noted 
that a copy of USARC Form 1058-R was enclosed.  No completed 
copy of this form, which pertains to temporary tour of active 
duty, is of record.  

Of record is a completed DA Form 2446, Request for Orders, 
dated August 2, 1996, which noted that the request was for 
Individual Mobilization Augmentee (IMA) Annual Training, to 
be attached to the Directorate of Plans, Training, 
Mobilization and Security, for the appellant.  The period was 
to be 12 days, and he was to report in May 1997.  

A memorandum for the U.S. Army Personnel Center dated July 
23, 1997 was noted to concern the subject of the appellant, 
who was requested to be attached to that organization as IMA 
for points only.  Orders dated July 29, 1997, reflect the 
appellant's attachment to that organization effective July 
29, 1997, for points only.  

A record of individual performance of reserve duty training 
contained a summary of the retirement points and dates 
accumulated by the appellant show that he accumulated 2 
retirement points per day by working on special projects for 
eight-hour days for eight days from August 17, 1887 through 
August 24, 1997.  He was noted to be attached for points 
only.

Orders dated in September 1998 reflect the appellant's 
reassignment from USAR Control Group, apparently to a unit, 
effective in September 1998.  The appellant testified that 
this transfer was the assignment he had originally been 
seeking.  

Thus, according to these documents, the appellant was 
discharged from the Select Reserves in May 1996, and did not 
reenter the Select Reserves during the entire period covered 
by the overpayment, from May 1996 to October 1997.  As noted 
above, the law does not provide for eligibility to extend 
beyond the date that the appellant is released from Select 
Reserves.  10 U.S.C.A. § 16133 (West 1998); 38 C.F.R. § 
21.7550(a) (2000).  Accordingly, the debt was properly 
created. 

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the 
recipient would be against equity and good conscience.  38 
U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 1.963(a) (2000).  
In this case, fraud, misrepresentation or bad faith has not 
been shown; consequently, the remaining issue is whether it 
would be against equity and good conscience to require 
repayment of the debt.  

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights; the decision reached 
should not be unduly favorable or adverse to either side.  
38 C.F.R. § 1.965(a) (2000).  The phrase equity and good 
conscience means arriving at a fair decision between the 
obligor and the Government. In making this determination, 
consideration will be given to the following elements, which 
are not intended to be all inclusive:

(1) Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

(2) Balancing of faults.  Weighing fault of debtor against 
Department of Veterans Affairs fault.

(3) Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4) Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5) Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6) Changing position to one's detriment.  Reliance on 
Department of Veterans Affairs benefits results in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

38 C.F.R. § 1.965(a) (2000); see Ridings v. Brown, 6 Vet.App. 
544 (1994). 
Moreover, all elements of equity and good conscience must be 
considered in a waiver decision.  See Ridings.  

Considering each of these factors, the appellant did not 
inform VA that he had been separated from the National Guard.  
He states that his intention at the time of his discharge was 
to transfer from the National Guard to the Army Reserves, in 
order to obtain a specific IMA position, but that due to 
administrative delays beyond his control, his assignment was 
not effectuated for two years.  However, he contends that he 
promptly applied for the position, and took all possible 
action on his part to expedite the process.  

The documents pointed to by the appellant in support of this 
assertion simply show that he had requested a "suspended" 
status until he was officially received by the Army Reserves, 
and that he was to be requested to report for IMA in May 
1997.  There is no evidence that he received a "suspended" 
status, and, since the request for orders, dated in August 
1996, referred to a period in May 1997, it does not excuse 
his failure to notify VA that he was no longer in the 
Selected Reserve.  Moreover, correspondence in July 1997 
shows that he was assigned, at that time, as IMA for points 
only.  Accordingly, notwithstanding the appellant's desire to 
transfer to a unit, he did not in fact transfer during the 
time at issue, and he was significantly at fault in failing 
to notify VA of his change in status.  

Further, VA was not at fault, since the appellant failed to 
inform VA of his change in status, and the institution 
continued to provide enrollment certifications.  
Consequently, the appellant's fault was greater than VA's 
fault in the creation of the overpayment.  

As to financial hardship, according to a financial status 
report dated in March 1998, the appellant's monthly income of 
$1,960 exceeded his monthly expenses of $1,872 by $88.  His 
monthly expenses included $705 on installment debts, 
including $335 per month on student loans totaling $62,728.  
At his hearing before the undersigned in October 1999, he 
submitted a statement showing that the principal amount of 
his student loans was $71,734.35.  Since then, however, he 
has completed law school, and his income can be expected to 
increase.  He has not indicated that he no longer has a 
positive monthly balance.  Moreover, the regulatory standard 
for hardship is "whether collection would deprive debtor or 
family of basic necessities."  38 C.F.R. § 1.965 (a)(3).  
Expenses not necessary to the health and well-being of the 
appellant are considered to be discretionary, and thus 
available to repay debts, including those to the government.  

In his hearing testimony, and written statements of record, 
the appellant asserts that he used the Chapter 1606 benefits, 
in good faith, to attend school, which is the purpose for 
which they were intended.  He also asserts that during this 
period, he continued to drill and take correspondence courses 
for points.  

The purpose of Chapter 1606 educational assistance is to 
encourage membership in units of the Selected Reserve.  
10 U.S.C.A. § 16131(a) (West 1998); 38 C.F.R. § 21.7500 
(2000).  Although the appellant used the money for an 
approved educational program, he was not in the Selected 
Reserve for the final two years of his three-year education 
program.  

Moreover, although he did continue to accumulate points for 
retirement during this period that he was in the Individual 
Ready Reserve, the number of points was significantly fewer 
than during the period he was in the Selected Reserve.  
Specifically, a statement showing his retirement points, 
dated in October 1998, covering four twelve-month periods 
from September 1994 to September 1998, documents that he 
earned a total of 108 points from September 1994 to September 
1995; 75 points from September 1995 to September 1996; 60 
points from September 1996 to September 1997; and 64 points 
from September 1997 to September 1998.  Points earned through 
active duty training during the corresponding periods were 
80; 15; 0; and 7.  Given the significant decrease in training 
time during the period the appellant was not in the Selected 
Reserve, this cannot be considered to be equivalent to the 
service required of a member of the Selected Reserve.  In 
this regard, an individual in the Selected Reserve must 
participate in drills and annual training each year, 
comprised of at least 48 scheduled drills or training periods 
and not less than 14 days of active duty for training, or 
active duty for training not more than 30 days during each 
year.  10 U.S.C.A. §§ 10143(a), 10147 (West 1998).  

Consequently, recovery of the overpayment cannot be said to 
defeat the purpose of the benefits.  Furthermore, there was 
significant unjust enrichment involved in the creation of the 
debt, in that the appellant received benefits in the amount 
of $2,407.18, to which he was not entitled.  The evidence 
does not suggest that reliance by the appellant on VA 
benefits resulted in the relinquishment of a valuable right 
or the incurrence of a legal obligation.  There are no other 
factors which would result in unfairness to the appellant if 
the debt was collected.  Accordingly, on balance, it would 
not be against equity and good conscience to require 
repayment of the overpayment in the amount of $2,407.18.  
Moreover, the evidence is not so evenly balanced as to create 
a reasonable doubt.


ORDER

Waiver of recovery of an overpayment of Chapter 1606 
educational assistance in the calculated amount of $2,407.18, 
is denied.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 

